Name: Council Regulation (EEC) No 81/82 of 8 January 1982 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 1 . 82 Official Journal of the European Communities No L 1 1 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 81/82 of 8 January 1982 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . Fishing by vessels flying the flag of Norway in the 200-mile zone of the Member States in the North Sea, Skagerrak, Kattegat, the Baltic Sea, the Labrador Sea, Davis Strait , Baffin Bay and the Atlantic Ocean north of 43 ° N shall be authorized during the period 1 January to 31 March 1982 for the species mentioned in Annex 1 within the geographical and quantitative limits laid down therein and in accordance with the conditions laid down in this Regulation . 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial seas of Member States are measured with the following exceptions : (a) fishing in the Skagerrak is allowed seawards of four nautical miles from the base-lines of Denmark ; (b) fishing for dogfish and basking shark is allowed in the areas defined in Annex II . 3 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is esta ­ blished in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 4. By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement on fisheries between the European Economic Community and the Kingdom of Norway ('), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Whereas it was not possible to adopt before 31 December 1981 definitive rules for fishing by Nor ­ wegian vessels in the Community fisheries zone in accordance with the conclusions of the consultations which took place ; Whereas in order to avoid an interruption of reciprocal fishing by vessels of the two parties in the fisheries zone of the other, the two parties have agreed on reciprocal interim arrangements ; whereas it is , there ­ fore, necessary that the Community adopt immediately interim rules authorizing fishing by Norwegian vessels in the Community fisheries zone with effect from 1 January until 31 March 1982 ; Whereas, consequently, this measure should be adopted on a temporary basis, subject to its later inclu ­ sion in a definitive system to be adopted under Article 43 of the Treaty ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each party shall grant access to fishing by vessels of the other parties within its fishing zone in Skagerrak and part of Kattegat seawards of four nautical miles from the base-lines ; Whereas the Fishery Agreement of 1964 between the United Kingdom and Norway provides that Nor ­ wegian vessels are authorized to fish for dogfish and basking shark in certain areas between six and 12 nautical miles from the base-lines of the United Kingdom, Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex III is to be entered . 3 . Vessels referred to in paragraph 1 , except those fishing in ICES division III a), shall forward to the(') OJ No L 226, 29 . 8 . 1980, p . 48 . No L 11 /2 16. 1 . 82Official Journal of the European Communities 9 . Licences issued in pursuance of Regulation (EEC) No 849/81 (') and valid on 31 December 1981 shall remain valid until 31 January 1982 at the latest, if so requested by the Norwegian authorities . Commission the information set out in Annex IV. This information is to be forwarded according to the rules set out in this Annex. 4. The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . Article 4 When an application for a licence is submitted to the Commission,' the following information shall be supplied : Article 3 (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; ( i) intended method of fishing ; (j) intended area of fishing ; 1 . Fishing within ICES sub-area XIV and division V a) and NAFO sub-area 1 , under the quotas esta ­ blished in Article 1 , shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the condi ­ tions set out in the licence . 2 . Fishing within all other ICES areas with vessels over 200 GRT under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Commu ­ nity and to the observance of the conditions set out in the licence . 3 . The delivery of licences for the purpose of para ­ graph 1 shall be subject to the condition that the number of licences shall not exceed : (k) species for which it is intended to fish ; ( 1) period for which a licence is requested . Article 5 Fishing for the quotas referred to in Article 1 for blue ling, ling, tusk and Greenland halibut is only allowed by use of the method commonly known as ' long ­ lining'.  13 for fishing Greenland halibut, Article 6 The use of trawls and of purse seines for catching pelagic species shall be prohibited in Skagerrak from Saturday midnight to Sunday midnight . Article 7 The competent authorities of the Member States shall take appropriate steps, including the regular inspection of vessels , to ensure the enforcement of this Regula ­ tion . Article 8  24 for fishing northern deep-water prawn (Pandalus borealis) within ICES sub-area XIV and division V a) and in NAFO sub-area 1 . However, the number of vessels fishing simultaneously for northern deep-water prawn may not exceed 1 8 per month . 4 . The Commission shall deliver licences for fishing referred to in paragraph 2 to all vessels for which a licence is requested by Norwegian authorities . 5 . Each licence shall be valid for one vessel only . When two or more vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence . 6 . Licences referred to in paragraph 1 may be cancelled with a view to the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission . 7 . In the event that there has been failure to comply with obligations laid down in this Regulation , the licence will be withdrawn . 8 . No licence shall be issued for a period of maximum 12 months to vessels in respect of which the obligations laid down in this Regualtion have not been observed . Where an infringement is duly found to have taken place, the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Comm unities. It shall apply during the period 1 January to 31 March 1982 . (') OJ No L 87, 1 . 4. 1981 , p . 8 . 16 . 1 . 82 Official Journal of the European Communities No L 11 /3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 January 1982. For the Council The President L. TINDEMANS No L 11 /4 Official Journal of the European Communities 16. 1 . 82 ANNEX I Fishing quotas (tonnes) Species Area within which fishingis authorized Quantity Mackerel ICES VI a) (2) -I- VII d), e), 0, h) + II a) 16 000 Herring ICES VI a) (2) 6 000 Sprat ICES IV 60 000 Cod ICES IV 8 000 Haddock ICES IV 18 000 Saithe ICES IV and Skagerrak (') 26 000 Whiting ICES IV 7 000 Plaice ICES IV 5 000 Sand-eel , Norway pout, blue whiting ICES IV 50 000 (') Blue whiting ICES II , V a), VI a) (2), VI b), VII (4), XIV 120 000 Blue ling ICES IV, V b), VI , VII 1 000 o Ling and tusk ICES IV, V b), VI , VII 20 000 0 (6) Dogfish ICES IV, VI , VII 2 000 Ã Basking shark (8) ICES IV, VI , VII 800 0 Porbeagle ICES IV, VI , VII 500 Northern deep-water prawn (Pandalus borealis) NAFO 1 (') ICES XIV + V a) 850 1 750 Greenland halibut NAFO 1 ICES XIV + V a) 600 H 600 n Other species ICES IV 5 000 (') Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (2) North of 56 30 N. (3) Of which sand-eel alone no more than 50 000 tonnes or Norway pout and blue whiting together no more than 40 000 tonnes . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a) north of 56 °30'N . However, this quantity should be deducted from the quota of sand ­ eel , Norway pout and blue whiting in ICES IV. n West of 12 W. (*) Of which a by-catch of 20 % of cod per ship, at any moment, is authorized in ICES sub-areas VI and VII . However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific fishing ground. The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 300 tonnes should be cod . (6) Of which ling may be a maximum of 17 000 tonnes and tusk a maximum of 7 000 tonnes . 0 This quota does not include catches taken in the areas defined in Annex II . (8 ) Basking shark liver. (') South of 68 N. ( 10) By-catches of cod and halibut should not exceed 10 % of each species . 16 . 1 . 82 Official Journal of the European Communities No L 11 /5 ANNEX II Zone between six and 12 nautical miles from the base-lines of the territorial sea of the United Kingdom (a) Fishing for dogfish : the areas extending from a line due west of Ard an Runair (North Uist) northwards to a line due east of Start Point (Orkney) including the areas around the Flannan Islands, the Shetland Islands and Fair Isle and the off-lying islands of the St Kilda Group, North Rona and Sulisker, Sule Skerry and Stack Skerry ; (b) Fishing for basking sharks : the same areas as for dogfish and also the area between a line due west of the Mull of Oa ( Islay) and a line due west of Ard an Runair. ANNEX III 1 . The following details are to be entered in the log-book after each haul when fishing within the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1.1 . the quantity ( in kg) of each species caught ; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made ; 1.4 . the fishing ' method used. 2. The following log-book has to be used when fishing within NAFO sub-area 1 and ICES sub-areas XIV and V. E U R O P E A N C O M M U N IT IE S ' L O G -B O O K F O R N A F O Z O N E 1 V es se l na m e D at e N oo n po si tio n (G M T) Si de N o C om m un it ie s lic en ce N o C an ad ia n li ce nc e N o D ay M on th Y ea r L at it ud e Lo ng itu de N A F O di vi si on 0 9 Nj W Ca tc h by sp ec ies (k ilo gr am s - ro un d w ei gh t) P os it io n at st ar t of to w T im e to w be ga n (G M T ) T im e to w fi ni sh ed (G M T ) H o u r* fi sh ed D ep th (m et re s) Ty pe of ge ar N u m b er of ne ts o r li ne s us ed M es h s u e L at it u d e Lo ng i ­ tu de N A F O di vi si on C o d (1 01 ) R ed fi sh (1 03 ) G re en la nd ha lib ut (1 1 8 ) H al ib ut (1 20 ) R o u n d -n o se gr en ad ie r (1 68 ) C at fi sh (1 88 ) Ca pe lin (3 40 ) P ra w n (6 39 ) K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t Su b- to ta l fo r da y  ~ ~ D is ca rd ed K ep i To ta l fo r vo ya ge ~   D is ca rd ed No L 11 / 6 Official Journal of the European Communities ¢ 16 . 1 . 82 Ro un d w ei gh t( ki lo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d w ei gh t( ki lo gr am s) pr oc es se d to da y fo rr ed uc tio n T ot al R em ar ks M as te r's sig na tu re 16 . 1 . 82 Official Journal of the European Communities No L 11 /7 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200 nautical mile fishing zone off the coasts of the Member States of the Community, or 1.1.2 . that part of sub-area 0 and 1 as defined by the Convention on Future Multilateral Cooperation in the North-West Atlantic Fisheries situated under the jurisdiction of Denmark or Canada : (a) the information specified under point 1 .5 below ; (b) the quantity (in kg) of each species of fish in the hold ; (c) the date and NAFO sub-area or ICES sub-area within which the captain intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day one communication shall suffice on first entry. 1 .2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : (a) the information specified under point 1 .4 below ; (b) the quantity (in kg) of each species of fish in the hold ; (c) the quantity (in kg) of each species caught since the previous transmission ; (d) the ICES sub-aea or NAFO sub-area in which the catches were taken ; (e) the quantity ( in kg) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; (f) the quantity (in kg) of each species landed in a port of the Community since the vessel entered the zone ; 1.2.2 . the zone referred to under 1.1.2 : information referred to under (a), (b), (c), (d), (e), (f) ; (g) the quantity (in kg) of discards specified by species since the previous transmission . 1.3 . A notice of leaving at least 48 hours prior to the vessel 's scheduled exit from the zone referred to under 1.1.2 and ICES sub-area XIV. 1.4 . At weekly intervals , commencing on the seventh day after the vessel first enters the zones and sub-areas referred to under 1.1.1 and 1.1.2 : (a) the information specified under point 1 .5 below ; (b) the quantity ( in kg) of each species caught since the previous transmission ; (c) the ICES sub-area in which the catches were made . 1.5 . (a) the name, call sign , identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date , the time and the geographical position of the vessel . No L 11 /8 Official Journal of the European Communities 16 . 1 . 82 2.1 The information specified under point 1 shall be transmitted to the Commission of the Euro ­ pean Communities in Brussels (telex address 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Name of radio station : Skagen BlÃ ¥vand RÃ ¸nne Norddeich Call sign of radio station OXP OXB OYE DAF DAK Scheveningen Oostende North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey Ilfracombe DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC Niton Stonehaven Portshead Land s End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Central GodthÃ ¥b Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Thorshavn Velferdsstasjon fÃ ¦ringerhamm Bergen Farsund FlorÃ ¸ Rogaland TjÃ ¸rne Ã lesund OZN OXF OXI OYS OZM OXJ 2223S LGN LGZ LGL LGQ LGT LGA 4. Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements, which shall be given in the following order :  name of vessel ,  call sign,  external identification letters and numbers,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code :  message  when entering one of the zones referred to under 1.1.1 and 1.1.2 : ' IN',  message  when ieaving one of the zones referred to under 1.1.1 and 1.1.2 : 'OUT',  weekly message : 'WKL',  message concerning scheduled exit from the zone referred to under 1.1.2 : 'NL', 16 . 1 . 82 Official Journal of the European Communities No L 11 /9  the geographical position,  the ICES sub-area or NAFO sub-area in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity (in kg) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES division or NAFO sub-area in which the catches were made,  the quantity (in kg) of each species transferred to other vessels since the previous transmis ­ sion,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kg) of each species landed in a port of the Community since the previous transmission,  the name of the master,  the quantity (in kg) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5. The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus boerealis), B. Hake (Merluccius merluccius), C. Greenland halibut (Reinhardtius hippoglossoides), D. Cod (Gadus morrhua), E. Haddock (Melannogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus), H. Horse-mackerel (Trachurus trachurus), I. Round-nose grenadier (Coryphaenoides rupestris), J. Saithe (Pollachius virens), K. Whiting (Merlangus merlangus), L. Herring (Clupea harengus), M. Sand-eel (Ammodytes sp.), N. Sprat (Clupea sprattus), O. Plaice (Pleuronectes platessa), P. Norway pout (Trisopterus esmarkii), Q. Ling (Molva molva), R. Other, S. Shrimp (Pandalidae), T. Anchovy (Engraulis encrassicholus), U. Redfish (Sebastes sp.), V. American plaice (Hypoglossoides platessoides), W. Squid (Illex), X. Yellowtail (Limanda ferruginea) Y. Blue whiting (Gadus poutassou), Z. Tuna (Thunnidae), AA. Blue ling (Molva dypterygia), BB. Tusk (Brosme brosme).